DETAILED ACTION
This Office action is a response to an application filed on 8/7/2020 wherein claims 1-16 remain pending and ready for examination. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                      
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “obtaining unit”, “selection unit”, and “transmission unit” in claims 8-14.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101  because the disclosed invention is inoperative and therefore lacks utility.  Claimed invention is inoperative because it is impossible to select, based on a load capacity of each first transmission carrier corresponding to the at least one carrier identifier and the load threshold, at least one transmission carrier from all the first transmission carriers as a second transmission carrier, as required by claims 1 and 8, if the at least one carrier identifier comprises only one carrier identifier and each first transmission carrier comprises only one first transmission carrier.
Applicant may consider amending “at least one carrier identifier” to “at least two carrier identifiers” in order to ensure there are “first transmission carriers” from which to select at least one transmission carrier as a second transmission carrier.

Claims 3-4 and 10-11 are rejected under 35 U.S.C. 101  because the disclosed invention is inoperative and therefore lacks utility.  Claimed invention is inoperative because it is impossible to sequentially select the at least one transmission carrier from all the first transmission carriers as the second transmission carrier, as required by claims 3-4 and 10-11, if the at least one transmission carrier comprises only one transmission carrier. At least two transmissions carriers are needed to be selected, in order to be selected sequentially.
Applicant may consider amending “sequentially select the at least one transmission carrier” to “sequentially select at least two transmission carriers” in order to ensure there are “multiple transmission carriers” that can be selected sequentially.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-16 are also rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a credible asserted utility or a well established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.  See MPEP 2107.01, II.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belleschi et al. (US 20200229194 A1, hereafter Belleschi). 

Regarding claim 1, Belleschi discloses a direct link-based data transmission method, wherein the data transmission method comprises:
	 obtaining ([0078] In both cases, the higher layers configure the Access Stratum (AS) of the UE and eNB with a mapping between destination indexes and frequency/sidelink carriers, or with a mapping between PPPPs and frequency carriers. [0083] It should be noted that in this embodiment, rather than indicating the number of allowed sidelink carriers, the eNB can indicate the actual carrier frequencies or carrier indexes that the UE is allowed to select for the associated buffer sidelink status. [0096] The average and the aggregated CBRs of the pools should be measured over a certain time interval of Xms, which can e.g. be (pre)configured. The measurements over the last Xms can be taken as a benchmark when comparing the average or aggregated CBR with the CBR threshold. [0097] The network or the UE implementation may (pre)configure a CBR threshold (referred to as threshold B) for determining the maximum level of congestion that the UE should experience before stopping using a sidelink carrier. [0098] The network or the UE implementation may also (pre)configure a CBR threshold (referred to as threshold A) for determining the maximum level of congestion that the UE should experience before being allowed to start using a given (new) sidelink carrier. [0107] The above thresholds and probabilities can be either signaled in dedicated fashion or in broadcast signaling or preconfigured in the UE or by the core network/V2X server/application.) configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier, [0107] The above thresholds and probabilities), wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier, [0107] The above thresholds and probabilities) comprises at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and a load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier);
	 selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), based on a load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)), at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as a second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier); and
	 transmitting ([0075] In the following embodiments, methods to determine which and how many carriers the UE can use for sidelink transmissions are disclosed. [0076] The “number of carriers selected” refers to the number of carriers selected by the UE for sidelink transmissions during a certain time period. [0083] It should be noted that in this embodiment, rather than indicating the number of allowed sidelink carriers, the eNB can indicate the actual carrier frequencies or carrier indexes that the UE is allowed to select for the associated buffer sidelink status. [0097] The network or the UE implementation may (pre)configure a CBR threshold (referred to as threshold B) for determining the maximum level of congestion that the UE should experience before stopping using a sidelink carrier. [0098] The network or the UE implementation may also (pre)configure a CBR threshold (referred to as threshold A) for determining the maximum level of congestion that the UE should experience before being allowed to start using a given (new) sidelink carrier.) direct link data ([0075] [0076] [0083] [0097] [0098] data of sidelink transmissions on a sidelink carrier) on the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier).

Regarding claim 2, Belleschi further discloses wherein the selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), based on the load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)), the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises:
	 selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.) at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) wherein the at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) is any transmission carrier of the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) whose load capacity ([0099] [0100] CBR) is less than or equal to the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)).

Regarding claim 3, Belleschi further discloses wherein the selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.) the at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises:
	 sequentially selecting, in ascending order of load capacities, the at least one third transmission carrier as the second transmission carrier;
	 randomly selecting ([0105] In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B (thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long (i.e. time interval) the UE has been using a carrier.) the at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier); or
	 sequentially selecting, in descending order of load capacities, the at least one third transmission carrier as the second transmission carrier.

Regarding claim 4, Belleschi further discloses wherein the selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), based on the load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)), the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises:
	 sequentially selecting, in ascending order of the load capacities, the at least one transmission carrier from all the first transmission carriers as the second transmission carrier;
	 sequentially selecting, in descending order of the load capacities, the at least one transmission carrier from all the first transmission carriers as the second transmission carrier; or
	 randomly selecting ([0105] In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B (thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long (i.e. time interval) the UE has been using a carrier.) the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), wherein the load capacities ([0099] [0100] CBR) of all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) are greater than or equal ([0105] the CBR of the sidelink carrier becomes higher than the CBR threshold B) to the load threshold ([0097] [0105] CBR threshold (referred to as threshold B)).

Regarding claim 5, Belleschi further discloses wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier, [0107] The above thresholds and probabilities) further comprises a probability threshold ([0107] probabilities) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), and the selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), based on the load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)), the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises:
([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP. [0105] In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B (thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long (i.e. time interval) the UE has been using a carrier.) at least one fourth transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), wherein the at least one fourth transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises any of the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) whose load capacity is less than or equal to the load threshold ([0099] [0100] CBR below (or not above) this CBR threshold), and any of the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) whose load capacity is greater than or equal to the load threshold ([0105] the CBR of the sidelink carrier becomes higher than the CBR threshold B) and whose corresponding random number is less than or equal to the probability threshold ([0105] if this value is not above a certain (pre)configured probability; Note that if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Hence, this value is not above a certain (pre)configured probability for the at least one fourth transmission carrier); or
	 the at least one fourth transmission carrier comprises any of the first transmission carriers whose load capacity is less than or equal to the load threshold, and any of the first transmission carriers whose load capacity is greater than or equal to the corresponding load threshold and whose corresponding random number is greater than or equal to the probability threshold.

Regarding 6, Belleschi further discloses wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier) further comprises a data type identifier ([0078] PPPPs) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier); and
	 wherein the selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), based on the load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)), the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises:
	 selecting ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. In another example, the CBR threshold B and the CBR threshold A can be the same for all data irrespective of the traffic identifier (e.g. PPPP). In a further example, the CBR threshold B and the CBR threshold A can be the same and common to a set of one or more PPPPs. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) that have a ([0078] PPPPs) corresponding to the direct link data ([0075] [0076] [0083] [0097] [0098] data of sidelink transmissions on a sidelink carrier).

Regarding claims 7 and 14, Belleschi further discloses wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier) further comprises transmission resource pool configuration information ([0096] the resource pools over a certain time interval of Xms) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), the transmission resource pool configuration information ([0096] the resource pools over a certain time interval of Xms) comprises location information ([0096] a certain time interval of Xms) of a time-frequency resource block ([0096] time-frequency resource block of the resource pools over a certain time interval of Xms), and the load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) is a load capacity ([0096] The average and the aggregated CBRs of the pools measured over a certain time interval of Xms) of a transmission resource pool ([0096] the resource pools over a certain time interval of Xms) corresponding ([0096] The average and the aggregated CBRs of the pools should be measured over a certain time interval of Xms, which can e.g. be (pre)configured.) to the corresponding transmission resource pool configuration information ([0096] the resource pools over a certain time interval of Xms).

Regarding claim 8, Belleschi discloses a direct link-based data transmission apparatus ([0223] WD), wherein the data transmission apparatus comprises:
([0223] In certain embodiments, some or all of the functionality described (such as method 500) herein as being performed by a WD may be provided by processing circuitry QQ120 executing instructions stored on device readable medium QQ130, which in certain embodiments may be a computer-readable storage medium.; Note that the obtaining unit covers the corresponding structure described in the specification [0133] as performing the claimed function as in [0133] It should be noted that the obtaining unit 601 may be implemented by a processor, or implemented by a processor in combination with a communications interface. The selection unit 602 may be implemented by a processor, or implemented by a processor executing a program instruction in a memory. The transmission unit 603 may be implemented by a communications interface, or implemented by a communications interface in combination with a processor.), configured to obtain ([0078] In both cases, the higher layers configure the Access Stratum (AS) of the UE and eNB with a mapping between destination indexes and frequency/sidelink carriers, or with a mapping between PPPPs and frequency carriers. [0083] It should be noted that in this embodiment, rather than indicating the number of allowed sidelink carriers, the eNB can indicate the actual carrier frequencies or carrier indexes that the UE is allowed to select for the associated buffer sidelink status. [0096] The average and the aggregated CBRs of the pools should be measured over a certain time interval of Xms, which can e.g. be (pre)configured. The measurements over the last Xms can be taken as a benchmark when comparing the average or aggregated CBR with the CBR threshold. [0097] The network or the UE implementation may (pre)configure a CBR threshold (referred to as threshold B) for determining the maximum level of congestion that the UE should experience before stopping using a sidelink carrier. [0098] The network or the UE implementation may also (pre)configure a CBR threshold (referred to as threshold A) for determining the maximum level of congestion that the UE should experience before being allowed to start using a given (new) sidelink carrier. [0107] The above thresholds and probabilities can be either signaled in dedicated fashion or in broadcast signaling or preconfigured in the UE or by the core network/V2X server/application.) configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier, [0107] The above thresholds and probabilities), wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier, [0107] The above thresholds and probabilities) comprises at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and a load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier);
	 a selection unit ([0223] In certain embodiments, some or all of the functionality described (such as method 500) herein as being performed by a WD may be provided by processing circuitry QQ120 executing instructions stored on device readable medium QQ130, which in certain embodiments may be a computer-readable storage medium.; Note that the obtaining unit covers the corresponding structure described in the specification [0133] as performing the claimed function as in [0133] It should be noted that the obtaining unit 601 may be implemented by a processor, or implemented by a processor in combination with a communications interface. The selection unit 602 may be implemented by a processor, or implemented by a processor executing a program instruction in a memory. The transmission unit 603 may be implemented by a communications interface, or implemented by a communications interface in combination with a processor.), configured to select ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), based on a load capacity ([0099] [0100] CBR) of each first transmission carrier ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) and the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)), at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as a second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier); and
	a transmission unit ([0223] In certain embodiments, some or all of the functionality described (such as method 500) herein as being performed by a WD may be provided by processing circuitry QQ120 executing instructions stored on device readable medium QQ130, which in certain embodiments may be a computer-readable storage medium.; Note that the obtaining unit covers the corresponding structure described in the specification [0133] as performing the claimed function as in [0133] It should be noted that the obtaining unit 601 may be implemented by a processor, or implemented by a processor in combination with a communications interface. The selection unit 602 may be implemented by a processor, or implemented by a processor executing a program instruction in a memory. The transmission unit 603 may be implemented by a communications interface, or implemented by a communications interface in combination with a processor.), configured to transmit ([0075] In the following embodiments, methods to determine which and how many carriers the UE can use for sidelink transmissions are disclosed. [0076] The “number of carriers selected” refers to the number of carriers selected by the UE for sidelink transmissions during a certain time period. [0083] It should be noted that in this embodiment, rather than indicating the number of allowed sidelink carriers, the eNB can indicate the actual carrier frequencies or carrier indexes that the UE is allowed to select for the associated buffer sidelink status. [0097] The network or the UE implementation may (pre)configure a CBR threshold (referred to as threshold B) for determining the maximum level of congestion that the UE should experience before stopping using a sidelink carrier. [0098] The network or the UE implementation may also (pre)configure a CBR threshold (referred to as threshold A) for determining the maximum level of congestion that the UE should experience before being allowed to start using a given (new) sidelink carrier.) direct link data ([0075] [0076] [0083] [0097] [0098] data of sidelink transmissions on a sidelink carrier) on the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier).

Regarding claim 9, Belleschi further discloses wherein the selection unit is configured to:
	 select ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.) at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) wherein the at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) is any transmission carrier of the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) whose load capacity ([0099] [0100] CBR) is less than or equal to the load threshold ([0097] CBR threshold (referred to as threshold B), [0098] CBR threshold (referred to as threshold A)).

Regarding claim 10, Belleschi further discloses wherein the selection unit is configured to:
	 sequentially select, in ascending order of load capacities, the at least one third transmission carrier as the second transmission carrier;
	 randomly select ([0105] In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B (thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long (i.e. time interval) the UE has been using a carrier.) the at least one third transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier); or
	 sequentially select, in descending order of load capacities, the at least one third transmission carrier as the second transmission carrier.

Regarding claim 11, Belleschi further discloses wherein the selection unit is configured to:
	 sequentially select, in ascending order of the load capacities, the at least one transmission carrier from the first transmission carriers as the second transmission carrier;
	 sequentially select, in descending order of the load capacities, the at least one transmission carrier from the first transmission carriers as the second transmission carrier; or
	 randomly select ([0105] In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B (thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long (i.e. time interval) the UE has been using a carrier.) the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), wherein the load capacities ([0099] [0100] CBR) of all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) are greater than or equal ([0105] the CBR of the sidelink carrier becomes higher than the CBR threshold B) to the load threshold ([0097] [0105] CBR threshold (referred to as threshold B)).

Regarding claim 12, Belleschi further discloses wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier, [0107] The above thresholds and probabilities) further comprises a probability threshold ([0107] probabilities) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), and the selection unit is configured to select ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP. [0105] In order to avoid that many UEs simultaneously stop using a certain sidelink carrier when the CBR of the sidelink carrier becomes higher than the CBR threshold B (thereby generating ping-pong effects between multiple sidelink carriers), each UE can stop using a certain sidelink carrier when the CBR is above a CBR threshold B with a certain probability. The UE can randomly select a value and if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Multiple different probabilities may be configured depending on how long (i.e. time interval) the UE has been using a carrier.) at least one fourth transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), wherein the at least one fourth transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) comprises any of the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) whose load capacity is less than or equal to the load threshold ([0099] [0100] CBR below (or not above) this CBR threshold), and any of the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) whose load capacity is greater than or equal to the load threshold ([0105] the CBR of the sidelink carrier becomes higher than the CBR threshold B) and whose corresponding random number is less than or equal to the probability threshold ([0105] if this value is not above a certain (pre)configured probability; Note that if this value is above a certain (pre)configured probability, the UE can stop using the sidelink carrier for sidelink transmissions. Hence, this value is not above a certain (pre)configured probability for the at least one fourth transmission carrier); or
	 the fourth transmission carrier comprises any of the first transmission carriers whose load capacity is less than or equal to the load threshold, and any of the first transmission carriers whose load capacity is greater than or equal to the load threshold and whose corresponding random number is greater than or equal to the probability threshold.

Regarding claim 13, Belleschi further discloses wherein the configuration information ([0078] PPPPs, [0083] actual carrier frequencies or carrier indexes, [0096] the resource pools over a certain time interval of Xms, [0097] CBR threshold (referred to as threshold B), a sidelink carrier, [0098] CBR threshold (referred to as threshold A), a given (new) sidelink carrier) further comprises a data type identifier ([0078] PPPPs) corresponding to the at least one carrier identifier ([0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), and the selection unit is configured to select ([0099] In one example, the CBR thresholds A and B can be the same (just referred to as the CBR threshold), i.e. below this CBR threshold, the UE can use the carrier, and, above this CBR threshold, the UE cannot. In another example, the CBR threshold B and the CBR threshold A can be the same for all data irrespective of the traffic identifier (e.g. PPPP). In a further example, the CBR threshold B and the CBR threshold A can be the same and common to a set of one or more PPPPs. [0100] Furthermore, in case the CBR threshold B is not configured, it can be assumed that, if a CBR measurement is above the CBR threshold A for a sidelink carrier, the UE should stop using the sidelink carrier for the transmission of data with the associated PPPP.), as the second transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier), the at least one transmission carrier ([0075] carrier for sidelink transmissions, [0076] a number of carriers for sidelink transmissions, [0083] actual carrier frequencies or carrier indexes, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) from all the first transmission carriers ([0083] actual carrier frequencies, [0097] a sidelink carrier, [0098] a given (new) sidelink carrier) that have a data type identifier ([0078] PPPPs) corresponding to the direct link data ([0075] [0076] [0083] [0097] [0098] data of sidelink transmissions on a sidelink carrier).

Regarding claim 15, Belleschi further discloses a terminal ([0223] WD), wherein the terminal comprises a memory (Fig.7, [0223] device readable medium QQ130, a computer-readable storage medium) and a processor (Fig.7, [0223] processing circuitry QQ120) connected to the memory, the memory is configured to store program code ([0223] instructions), and when the processor is ([0223] In certain embodiments, some or all of the functionality described (such as method 500) herein as being performed by a WD may be provided by processing circuitry QQ120 executing instructions stored on device readable medium QQ130, which in certain embodiments may be a computer-readable storage medium.).

Regarding claim 16, Belleschi further discloses a computer-readable storage medium (Fig.7, [0223] device readable medium QQ130, a computer-readable storage medium), wherein the computer-readable storage medium stores an instruction ([0223] instructions), and when the computer-readable storage medium is run on a computer ([0223] WD), the computer is enabled to perform the method according to claim 1 ([0223] In certain embodiments, some or all of the functionality described (such as method 500) herein as being performed by a WD may be provided by processing circuitry QQ120 executing instructions stored on device readable medium QQ130, which in certain embodiments may be a computer-readable storage medium.).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Primary Examiner, Art Unit 2473
9/29/2021